Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Regarding the Claims submitted 1/7/2022, claim 10 bears the status identifier of “Currently Amended”; however, claim 10 does not include any amendments. The Examiner believes that this is a typographical mistake and that the status identifier for claim 10 should be “Previously Presented”. For the purposes of examination, the Examiner will treat claim 10 as if it bears the status identifier of “Previously Presented”.

Response to Amendments
The Amendment filed 1/7/2022 has been entered. Claims 1-8 and 10-17 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/9/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 7 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,405,362 to Kramer et al.
Regarding claim 1, Kramer et al. discloses an injector (autoinjector 10/100), comprising: 
a prefilled syringe comprising: 
a container portion (syringe body 12) defining a fluid chamber (interior of syringe body 12) containing a medicament (liquid medication 32), 
a distal portion (end of syringe where needle 14 is located) and a proximal portion opposite the distal portion (proximal end of the syringe is the end opposite the distal end where needle 14 is located);
a needle (needle 14) disposed at the distal portion of the prefilled syringe (see Fig. 1), the needle having an injecting tip (orifice 20 tip end) configured for piercing an insertion location (skin/bone), and defining a fluid pathway in fluid communication with the chamber (col. 7, lines 14-17) for injecting the fluid from the chamber into an injection site (at the skin/bone), and 
a plunger (plunger 26) movable within the fluid chamber (interior of syringe body 12), 
a housing (housing 16) that houses the prefilled syringe (see Fig. 1) and is configured for allowing insertion of the needle (needle 14) at the injection site to an insertion point that is at a penetration depth below a surface at the insertion location (col. 7, lines 12-14); 
a syringe support (lock ball 44) supportively mounting the prefilled syringe to the housing (housing 16) (Fig. 2) and axially supporting the proximal portion of the pre-filled syringe during the injection of the medicament (lock ball 44 is situated at the proximal portion of the prefilled syringe during injection, see Figs. 2-3), such that the distal portion of the prefilled syringe is substantially unsupported (by lock ball 44) in an axial direction (see Figs. 2-3); and 
an energy source (spring 34) configured for biasing the plunger (plunger 26) with a force selected to produce an injecting pressure in the medicament (liquid medication 32) in the chamber (interior of syringe body 12) to inject the medicament from the fluid chamber (liquid medication 32) through the needle (needle 14) to the injection site (to marrow inside sternum; col. 7, lines 14-17).
Regarding claim 7, Kramer et al. discloses the claimed invention as discussed above concerning claim 1, and Kramer et al. further discloses that the energy source (spring 34) is a spring. 
Regarding claim 12, Kramer et al. discloses the claimed invention as discussed above concerning claim 1, and Kramer et al. further discloses that the chamber (interior of syringe body 12) 
Regarding claim 13, Kramer et al. discloses the claimed invention as discussed above concerning claim 1, and Kramer et al. further discloses that the housing (housing 16) comprises a retractable guard (front barrel 18) that is movable between: a protecting position in which the needle (needle 14) is disposed within the guard (front barrel 18) (Fig. 1); and an injecting position in which the tip of the needle (needle 14) is exposed for insertion to the insertion point (Fig. 3).
Regarding claim 14, Kramer et al. discloses the claimed invention as discussed above concerning claim 13, and Kramer et al. further discloses a trigger mechanism (opening 45) operably associated with the energy source (spring 34, via lock ball 44) for activating (releasing) the energy source (spring 34) to inject the medicament (liquid medicament 32), wherein the trigger mechanism (opening 45) is configured for activating (releasing) the energy source (spring 34) after the retractable guard (front barrel 18) is retracted from the protecting position (see Figs. 1-3). 
Regarding claim 15, Kramer et al. discloses the claimed invention as discussed above concerning claim 14, and Kramer et al. further discloses that the retractable guard (front barrel 18) is operably associated with the trigger mechanism (opening 45) to cause the trigger mechanism (opening 45) to activate (release) the energy source (spring 34) when the retractable guard (front barrel 18) is retracted to the injecting position (see Figs. 1-3).
Regarding claim 16, Kramer et al. discloses the claimed invention as discussed above concerning claim 1, and Kramer et al. further discloses that a penetration depth and injecting pressure are sufficient to substantially prevent backflow of the injected medicament (cols. 4-5, lines 64-4).

Claim(s) 1, 7-8 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2004/0019326 to Gilbert et al.
Regarding claim 1, Gilbert et al. discloses an injector (injector 10), comprising: 
a prefilled syringe (Fig. 2) comprising: 
a container portion defining a fluid chamber (reservoir 42) containing a medicament (medicament 44), 

a needle (needle 48) disposed at the distal end of the chamber (reservoir 42), the needle having an injecting tip (not labeled, but clearly shown in Figs.) configured for piercing an insertion location (paragraph 17), and defining a fluid pathway in fluid communication with the chamber into an injection site (Fig. 1; paragraph 16); 
a plunger (piston 46) movable within the fluid chamber (reservoir 42); and 
a housing (housing 20) that houses the prefilled syringe (Fig. 2) and is configured for allowing insertion of the needle at the insertion location to an insertion point that is at a penetration depth below a surface at the insertion location (paragraph 22); 
a syringe support (syringe cartridge 40) supportively mounting the prefilled syringe to the housing (housing 20) and axially supporting the proximal portion of the pre-filled syringe during the injection of the medicament (proximal portion of syringe is supported by at least stops 26) such that the distal portion of the prefilled syringe is substantially unsupported in an axially direction (the distal most portion which adheres to the needle 48 does not appear to be supported); and 
an energy source (driving spring 32) configured for biasing the plunger (piston 46) with a force selected to produce an injecting pressure in the medicament in the fluid chamber to inject the medicament from the fluid chamber through the needle to the injection site (the Examiner is of the position that the device of Gilbert et al. is “configured for biasing the plunger with a force selected to produce an injecting pressure in the medicament in the fluid chamber to inject the medicament from the fluid chamber through the needle to the injection site” as this is a functional limitation, and the disclosure of Gilbert et al. teaches that needled autoinjectors in the art are typically designed to generate forces sufficient for the injection of a low viscosity medicament (paragraph 7), through use of a heavier conventional spring element for the drive mechanism (paragraph 8), use of a different material (paragraph 12), use of a different type of spring (coiled 
. 
    PNG
    media_image1.png
    479
    369
    media_image1.png
    Greyscale

Regarding claim 7, Gilbert et al. discloses the claimed invention as discussed above concerning claim 1, and Gilbert et al. further discloses that the energy source comprises a spring (drive spring 32).
Regarding claim 8, Gilbert et al. discloses the claimed invention as discussed above concerning claim 7, and Gilbert et al. further discloses a ram (centrally located rod portion of the driving member that is attached to piston 46, as well as the U-shaped portion of drive member 34; please see Examiner annotated Fig. 2 below) that is biased by the spring (drive spring 32) against the plunger (piston 46) to produce the injecting pressure, wherein the ram comprises a bell portion on which the spring is seated (spring 32 sits in the U-shaped portion of drive member 34, please see Examiner annotated Fig. 2 below), and the bell portion defines a hollow interior configured for receiving the prefilled syringe when the injector is fired, such that the spring surrounds the prefilled syringe (paragraph 17; although paragraph 17 is directed to the operation of the device shown in Fig. 1, this same general operation principle, i.e., that the drive member 34 moves axially relative to the syringe cartridge 40, applies to the device shown in Fig. 2).

    PNG
    media_image2.png
    367
    388
    media_image2.png
    Greyscale

Regarding claim 17, Gilbert et al. discloses the claimed invention as discussed above concerning claim 1, and Gilbert et al. further discloses a syringe cushion (biasing spring 60) associated with the syringe support (cartridge 40) and prefilled syringe (at stops 26) to compensate for shape (the Examiner is of the position that this limitation is merely functional language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al.
Regarding claims 2-4
Kramer et al. does not expressly teach that the energy source and prefilled syringe are configured such that the injecting pressure remains below about 500 p.s.i. and above about 90 p.s.i. during the injection of the medicament, as recited in claim 2; that the energy source is configured to produce the injecting pressure that remains at least at about 100 p.s.i. during the injection of the medicament, as recited in claim 3; or that the energy source and prefilled syringe are configured such that the injecting pressure remains up to about 350 p.s.i. during the injection of the medicament, as recited in claim 4.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dimension of the device of Kramer et al. to achieve the claimed injecting pressure ranges since Kramer et al. expressly teaches that the force produced by the spring is in the range of 25-40 pounds (col. 7, lines 7-11), and since there is a well-established relationship between Force and Pressure that is dependent upon an Area (P=F/A). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dimensions of the various elements of the device of Kramer et al. in order to provide for a device that is capable producing the claimed injecting pressures since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to modify the device of Kramer et al. to achieve the injecting pressure ranges as claimed since applicant has not disclosed that having an injecting pressure in the claimed range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the claimed injecting pressure ranges, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claims 5-6, Kramer et al. discloses the claimed invention as discussed above concerning claim 1, and Kramer et al. further discloses that the housing (housing 16) is configured for allowing insertion of the needle to the penetration depth (col. 7, lines 14-17 and see Figs. 3-4), and that the penetration depth is between about 8 mm and 25 mm below the surface at the insertion location (col. 
But Kramer et al. does not expressly disclose that the penetration depth is between about 0.5 mm and 5 mm below the surface at the insertion location, as recited in claim 5; that the penetration depth is between about 11 mm and 13 mm below the surface at the insertion location, as recited in claim 6.
Nonetheless, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the penetration depth of the needle of the device of Kramer et al. since Kramer et al. expressly teaches that the device of Kramer can be adapted to an automatic syringe for subcutaneous injection (col. 10, lines 51-62), and in order to provide for a device that is capable of being used on a smaller patient, such as a child or a small animal.
Furthermore, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kramer et al. to achieve a penetration depth as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to modify the device of Kramer et al. to achieve a penetration depth as claimed since applicant has not disclosed that having a penetration depth in the claimed range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the claimed penetration depth, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. in further view of U.S. Patent No. 5,184,450 to Galy et al.
Regarding claim 10, Kramer et al. discloses the claimed invention of claim 1, but does not expressly state that the container portion of the prefilled syringe is made of blown glass. 
Galy et al. teaches that syringes/containers can be made with a blown glass technique (col. 3, lines 48-52).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a particular known technique, such as glass blowing, to make a syringe container, since glass blowing is recognized as part of the ordinary capabilities of one skilled in the art when it comes to making syringes. 
The device of Kramer, in further view of the method of making as taught by Galy et al., will hereinafter be referred to as the modified device of Kramer et al. and Galy et al.

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. and Galy et al., as applied to claim 10, in further view of U.S. Publication No. 2003/0187401 to Doyle.
Regarding claim 11, the modified device of Kramer et al. and Galy et al. teaches the claimed invention of claim 10, but does not expressly teach that the needle is adhered to the glass.
However, Doyle teaches that it is known in the art of glass syringes/containers that the injection-assisting needle (156) is adhered to the glass (paragraph 10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the modified device of Kramer et al. and Galy et al.  to adhere the needle to the glass as taught by Doyle, as this is a known configuration and an obvious matter of design choice for glass syringes/containers with needles at the time the invention was made and since applicant has not disclosed that having the needle adhered to the glass syringe solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the needle adhered to the glass syringe, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Double Patenting
Applicant attempted to submit Terminal Disclaimers (dated 1/7/2022) to address the Double Patenting rejections made in the Non-Final Action dated 9/9/2021. Those Terminal Disclaimers were disapproved in the decision dated 1/10/2022. Please address the issues with the Terminal Disclaims per the instruction in the decision dated 1/10/2022.
In view of the issues with the Terminal Disclaimers filed 1/7/2022, the Examiner is reproducing the Double Patenting rejection from the Non-Final dated 9/9/2021. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-8 and 10-17 are rejected on the ground of nonstatutory double patenting over claims 1-23, claims 1-28, claims 1-13, claims 1-16, claims 1-32 and claims 1-19 of U.S. Patent Nos. 8,021,335; 8,562,564; 9,180,259; 9,533,102; 9,629,959 and 10,478,560, respectively, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims embody the same structural and functional invention as described in the application's claims.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350,158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant’s arguments submitted 1/7/2022 have been considered but are not persuasive.
Regarding the rejection of claim 1 based on Kramer et al., Applicant argues that the lock balls of Kramer do not supportively mount the prefilled syringe to the housing and axially support the proximal portion of the prefilled syringe support during the injection of the medicament, as recited in claim 1. In contrast, Applicant argues that the lock balls of Kramer are specifically designed to disengage from the drive plunger to allow the injector to be fired. Accordingly, Applicant asserts that Kramer fails to teach, suggest, disclose, or describe all the features of amended claim 1. The Examiner respectfully disagrees. 
Kramer et al. discloses an injector (autoinjector 10/100), comprising: a prefilled syringe comprising: a container portion (syringe body 12) defining a fluid chamber (interior of syringe body 12) containing a medicament (liquid medication 32), a distal portion (end of syringe where needle 14 is located) and a proximal portion opposite the distal portion (proximal end of the syringe is the end opposite the distal end where needle 14 is located); … a housing (housing 16) that houses the prefilled syringe (see Fig. 1)…; a syringe support (lock ball 44) supportively mounting the prefilled syringe to the housing 
The lock ball 44 of Kramer et al. supportively mounts the prefilled syringe to the housing (housing 16) (Fig. 2) and axially supports the proximal portion of the pre-filled syringe during the injection of the medicament (see Figs. 2-5). During the needle puncture [Wingdings font/0xE0] injection [Wingdings font/0xE0] needle withdraw sequence (shown in Figs. 2-5), the lock ball 44 is situated at the proximal portion of the prefilled syringe during injection. During this time, the lock ball 44 mounts the prefilled syringe to the housing (housing 16) (Fig. 2) and axially supports the proximal portion of the pre-filled syringe during the injection of the medicament. If this were not true, then the prefilled syringe would be either pushed out of the housing by spring 34; or pushed back proximally within the housing by spring 38. To say this differently, lock ball 44 of Kramer et al. must be supportively mounting the prefilled syringe to the housing and axially supporting the proximal portion of the pre-filled syringe during the injection of the medicament, as claimed, or else the force produced by the various springs would cause the prefilled syringe to move within the housing during injection. 
Regarding the Gilbert et al. reference, Applicant argues that Gilbert describes a syringe cartridge 40 which “can be loaded into the distal portion of the housing in preparation for an injection and then removed after an injection has been completed” (Gilbert, paragraph [0016]). Applicant contends that the syringe cartridge 40 moves axially through the housing until it reaches a stop 26 after the injector trigger is pressed. (Id. paragraph [0017]). Applicant argues that this contrasts with claim 1, which recites a syringe support supportively mounted, or fixed, to the housing. Accordingly, Applicant asserts that Gilbert fails to teach, suggest, disclose, or describe all the features of amended claim 1.
As an initial matter, the Examiner notes that there is no requirement in claim 1 that the syringe support be fixed to the housing. Rather, all that is required for claim 1 is “a syringe support supportively mounting the prefilled syringe to the housing and axially supporting the proximal portion of the prefilled syringe during the injection of the medicament”. “Mounted” is not synonymous with “fixed”.
According to Merriam-Webster dictionary:
Mounted – “To attach to a support”
Fixed – “Securely placed or fastened: stationary”
The Examiner is of the position that “mounted” is a broader term than “fixed” and since claim 1 uses “mounting” the Examiner finds the broadest reasonable interpretation of “mounting” to merely mean attaching one element to another. 
The Examiner finds Gilbert et al. discloses Claim 1 as presently recited. The prefilled syringe and the housing are shown as mounted to one another in Fig. 2 of Gilbert et al.  Specifically, Gilbert et al. discloses an injector (injector 10), comprising: a prefilled syringe (Fig. 2) comprising: a container portion defining a fluid chamber (reservoir 42) containing a medicament (medicament 44), … and a housing (housing 20) that houses the prefilled syringe (Fig. 2) …; a syringe support (syringe cartridge 40) supportively mounting the prefilled syringe to the housing (housing 20) and axially supporting the proximal portion of the pre-filled syringe during the injection of the medicament (proximal portion of syringe is supported by at least stops 26).  
As such, the Examiner is maintaining the rejections based on Kramer et al. and Gilbert et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783